Case 1:19-cv-07131-ALC Document 2 Filed 07/30/19 Page 1of3

JS 44C/SDNY
REV. 06/01/17

United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLAINTIFFS

Andrea Tantaros

CIVIL COVER SHEET

The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER
Jonathan Askin, 250 Joralemon Street, Brooklyn, NY 11201-3700,

718-780-0622

Bruce Fein, Fein & DelValle, PLLC, 300 New Jersey Ave. NW, Washington

AO IOAN: 9N9_ARE.R797

DEFENDANTS

Fox News Network, LLC, Suzanne Scott, Dianne Brandi, Irena Briganti, The
Estate of Roger Ailes, Willam Shine

ATTORNEYS (IF KNOWN)

See attached.

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSB
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

Federal Arbitration Act, 9 U.S.C. 2: Petitioner's claim necessarily raises a substantial federal question relating to the FAA.

Judge Previously Assigned

Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No[v]Yes[[]

If yes, was this case Vol.[_] Invol. [_] Dismissed. No[ |] Yes [_| if yes, give date

Is THIS AN INTERNATIONAL ARBITRATION CASE?

(PLACE AN [x] IN ONE BOX ONLY)

TORTS

CONTRACT PERSONAL INJURY

[ ] 110 INSURANCE [ 1310 AIRPLANE

[ }120 MARINE [ 1315 AIRPLANE PRODUCT

[ 1130 MILLER ACT LIABILITY

[ ]140 NEGOTIABLE [ ]320 ASSAULT, LIBEL &
INSTRUMENT SLANDER

[ ] 150 RECOVERY OF —[ 1330 FEDERAL
OVERPAYMENT & EMPLOYERS'
ENFORCEMENT LIABILITY
OF JUDGMENT —_[{ ] 340 MARINE

{ 154 MEDICARE ACT _[ 1345 MARINE PRODUCT

{1182 RECOVERY OF LIABILITY
DEFAULTED [ 1350 MOTOR VEHICLE
STUDENT LOANS [ 1355 MOTOR VEHICLE
(EXCL VETERANS) PRODUCT LIABILITY

[ ] 183 RECOVERY OF  [ ] 360 OTHER PERSONAL
OVERPAYMENT INJURY
OF VETERAN'S —_[ } 362 PERSONAL INJURY -
BENEFITS MED MALPRACTICE

[1 160 STOCKHOLDERS
suITs

[ ] 190 OTHER
CONTRACT

[1195 CONTRACT
PRODUCT ACTIONS UNDER STATUTES
LIABILITY

[ ] 196 FRANCHISE CIVIL RIGHTS

[ }440 OTHER CIVIL RIGHTS

REAL PROPERTY (Non-Prisoner)

[ 1441 VOTING

[ }210 LAND { ]442 EMPLOYMENT
CONDEMNATION — [ ] 443 HOUSING/

{ } 220 FORECLOSURE ACCOMMODATIONS

[ }230 RENT LEASE & { ]445 AMERICANS WITH
EJECTMENT DISABILITIES -

[ ] 240 TORTS TO LAND EMPLOYMENT

{ 1] 245 TORT PRODUCT [ ]446 AMERICANS WITH
LIABILITY DISABILITIES -OTHER

[ }290 ALL OTHER [ ] 448 EDUCATION

REAL PROPERTY

Check if demanded in complaint:

 

CHECK IF THIS IS ACLASS ACTION
UNDER F.R.C-P. 23

 

 

 

DEMAND $ OTHER

Check YES only if demanded in complaint
JURY DEMAND: Clyes NO

No [x]

Yes [|

NATURE OF SUIT

PERSONAL INJURY
[ ] 367 HEALTHCARE/

PHARMACEUTICAL PERSONAL

INJURY/PRODUCT LIABILITY

[ }365 PERSONAL INJURY
PRODUCT LIABILITY

[ ] 968 ASBESTOS PERSONAL
INJURY PRODUCT
LIABILITY

PERSONAL PROPERTY

{ ] 370 OTHER FRAUD
[ ]} 371 TRUTH IN LENDING

[ ]380 OTHER PERSONAL
PROPERTY DAMAGE

[ ]385 PROPERTY DAMAGE
PRODUCT LIABILITY

PRISONER PETITIONS

[ ]463 ALIEN DETAINEE

[ | 510 MOTIONS TO
VACATE SENTENCE
28 USC 2255

{ 1530 HABEAS CORPUS

{ ]535 DEATH PENALTY

[ 1540 MANDAMUS & OTHER

PRISONER CIVIL RIGHTS

[ ] 850 CIVIL RIGHTS
[ ] 555 PRISON CONDITION
[ 1 560 CIVIL DETAINEE

FORFEITURE/PENALTY

[ 1625 DRUG RELATED
SEIZURE OF PROPERTY
21 USC 881
[ 1690 OTHER

PROPERTY RIGHTS

[ ]820 COPYRIGHTS
[ ]830 PATENT
[

& Case No.

ACTIONS UNDER STATUTES

BANKRUPTCY

[ }422 APPEAL
28 USC 158

[ ]423 WITHDRAWAL
28 USC 157

] 835 PATENT-ABBREVIATED NEW DRUG APPLICATION

[ ]840 TRADEMARK

LABOR

[ ] 710 FAIR LABOR
STANDARDS ACT

[ ] 720 LABOR/MGMT
RELATIONS

[ ] 740 RAILWAY LABOR ACT

[] 751 FAMILY MEDICAL
LEAVE ACT (FMLA)

[ } 790 OTHER LABOR
LITIGATION
[791 EMPL RET INC

SOCIAL SECURITY

[ ] 861 HIA (13959)
[ ]862 BLACK LUNG (923)

{ 1863 DIWC/DIVWWW (405(g))
[ 1864 SSID TITLE xvi

[ 1865 RS! (405(g))

FEDERAL TAX SUITS

[ 1870 TAXES (U.S, Plaintiff or

Defendant)
{ ] 871 IRS-THIRD PARTY
26 USC 7609

SECURITY ACT (ERISA)

IMMIGRATION

[ ] 462 NATURALIZATION
APPLICATION

[ ] 465 OTHER IMMIGRATION
ACTIONS

CONDITIONS OF CONFINEMENT

OTHER STATUTES

[ 1375 FALSE CLAIMS
[ 1376 QUI TAM

[ ]400 STATE
REAPPORTIONMENT

[ 1410 ANTITRUST

[ 1430 BANKS & BANKING

[ 1450 COMMERCE

[ ]460 DEPORTATION

[ 1470 RACKETEER INFLU-
ENCED & CORRUPT
ORGANIZATION ACT
(RICO)

[ ]480 CONSUMER CREDIT

[1490 CABLE/SATELLITE TV

[ 1850 SECURITIES/
COMMODITIES/
EXCHANGE

[ ]890 OTHER STATUTORY
ACTIONS
{ ]891 AGRICULTURAL ACTS

[ ]893 ENVIRONMENTAL
MATTERS
[ 1895 FREEDOM OF
INFORMATION ACT
fg 896 ARBITRATION
[ ] 899 ADMINISTRATIVE
PROCEDURE ACT/REVIEW OR
APPEAL OF AGENCY DECISION

[ } 950 CONSTITUTIONALITY OF
STATE STATUTES

DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.NY.

AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?

IF SO, STATE:

JUDGE

DOCKET NUMBER

 

NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
Case 1:19-cv-07131-ALC Document 2 Filed 07/30/19 Page 2 of 3

(PLACE AN x IN ONE BOX ONLY) ORIGIN
C]1 Original 2 Removed from 13 Remanded LI 4 Reinstated or C4] 5 anelene He (16 Litigation (]7 ‘ge: om ‘sire
roceeding State Court alias Reopened (Specify District) (Transferred) Magistrate Judge

a. allparties represented = Court
([] 8 Multidistrict Litigation (Direct File)
|_| b. Atleast one party

is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
Cc] 1 U.S. PLAINTIFF i_ 2 U.S. DEFENDANT 3 FEDERAL QUESTION (14 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE []1 [11 CITIZEN OR SUBJECT OF A []3f13 INCORPORATED and PRINCIPAL PLACE []5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2 []2 INCORPORATED or PRINCIPAL PLACE []4[]4 FOREIGN NATION [16 []6

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one) THIS ACTION SHOULD BE ASSIGNED TO: [-] WHITE PLAINS MANHATTAN

. A
pate )| 32 ({ 1 oon ATURE OF ATTORNEY OE REBSRD aOITTED TO PRACTICE IN THIS DISTRICT
poe [x] YES (DATE ADMITTED Mo.01 Yr.2010__)
RECEIPT # : Attorney Bar Code # KY5880
Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.

 

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
Case 1:19-cv-07131-ALC Document 2 Filed 07/30/19 Page 3 of 3

Attachment to Civil Cover Sheet

Names, Addresses and Telephone Numbers of Counsel for Defendants

Jones Day (for Fox News Network, LLC, Suzanne Scott, Dianne Brandi, and Irena Briganti)
250 Vesey Street,

New York, NY 10281-1047

212-326-3939

Quinn Emanuel Urquhart & Sullivan, LLP (for The Estate of Roger Ailes)
51 Madison Avenue, 22nd Floor

New York, New York 10010

212-849-7171

Thompson & Knight LLP (for William Shine)
900 Third Avenue, 20th Floor,

New York, NY 10022

212-751-3341
